Appeal from a decision of the Workers’ Compensation Board, filed June 26,1979. The claimant’s decedent was employed in the employer’s laboratory, and on September 14, 1971 he became ill and dizzy at work. He was taken to a hospital and nine days later died because his brain "swelled up”—cerebral edema. The issue for the board was whether or not the brain condition had any causal connection with the employment. There is nothing to indicate that the cause of death was such that it could have been, by itself, accidental. There is a lack of showing in the record that the condition was caused by exposure to any chemical or condition inherent in his employment. The presumptions of causal connection in sections 21 and 47 of the Workers’ Compensation Law are rebutted by substantial evidence upon this record as found by the board: "Upon review, the Board finds based on the completed evidence of record, particularly the testimony of the impartial specialist, there is no causal relation between the decedent’s death and of exposure to dioxane fumes; that there was no accident arising out of or in the course of employment or any occupational disease causally related.” *728Claimant’s reliance upon the case of Matter of Matthews v General Elec. Co. (2 AD2d 623) is misplaced as it involved an award in favor of the claimant. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.